Richardson, C. J.,
delivered the opinion of the court.
It did not appear in this case that the dividing line where the ends of the lots in the Summer-street range meet the ends of the lots in the Winter-street range, was originally run out and marked. But it appears by the original plan of the allotments, that all the lots in those ranges were numbered at the other ends of them ; that is, upon the lines represented by A E and W S, on the plan that accompanies this case. And that indicates that the said lines, represented by A E and IF $ on the plan, were originally run out and marked. And it does not appear that there has ever been any controversy as to the true situation of those lines, as originally run and marked.
This being the case, if the dividing line between lot No. 26, in the Summer-street range, and lot No. 27, in the Winter-street range, has never been settled and determined, how is it to be determined ? The record of the laying out of the two ranges states, and the original plan shows, that all the lots in both ranges are of the same length. The rule, then, which common sense prescribes to find the true dividing line, is to find a line that will make those lots of equal length.
The circumstance, that on the original plan one of the lines of the home lots is in the same right line which divides the said two ranges, is not of the slightest importance. The person who drew that plan probably supposed that the said two ranges had been so located as to make it so. But the dividing line between the two ranges, where it has not been settled by the owners of adjoining lots, is to be determined — not by any supposition of the maker of the plan— but by finding the lines at the other ends of the lots, as originally run and marked, and then so drawing the dividing line as to make all the lots in both ranges equal in length.
We are, therefore, of opinion, that the cause was subrnit-*300ted to the jury without correct and proper instructions as to the law that applies to it; and for this cause the verdict is set aside and

A new trial granted.